Exhibit 10.7


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 21st
day of November, 2014, by and between Pro-Dex Riverside, LLC, a Delaware limited
liability company (the “Company”), and Scott C. Robertson, an individual
(“Robertson”). The Company and Robertson may collectively be referred to herein
as the “Parties”.


RECITALS


This Agreement is entered into in conjunction with a series of contemplated
transaction pursuant to which:


(a)           Pro-Dex Sunfish Lake, LLC, a Delaware corporation (“PDSL”) and
wholly owned subsidiary of Pro-Dex, Inc., a Colorado corporation (“Pro-Dex” and,
together with its subsidiaries, including the Company and PDSL, collectively,
the “Pro-Dex Entities”), will purchase debt (“Purchased Debt”) and collateral
pertaining to Riverside Manufacturing, Inc. (“Riverside”), and Sheldon Meyer,
LLC, pursuant to that certain Loan Purchase and Sale Agreement, dated on or
about the date of this Agreement, by and among Vermillion State Bank, PDSL,
Heron Enterprises, LLC, and Robertson;


(b)           After acquiring the Purchased Debt, PDSL (or another Pro-Dex
Entity to which PDSL may transfer the Purchased Debt) may, but is not required
to, foreclose on and, through such foreclosure process, acquire the collateral
securing the Purchased Debt, including, but not limited to, collateral
pertaining to Riverside (the “Riverside Collateral”); and


(c)           In the event PDSL or another Pro-Dex Entity acquires the Riverside
Collateral through the aforementioned foreclosure process, it is contemplated,
but not required, that such Riverside Collateral be assigned or otherwise
transferred to the Company and that the Company carry on the business operations
of Riverside utilizing the Riverside Collateral (the “Business”).


The Parties intend to confirm by this Agreement the terms of Robertson’s
employment with the Company, which employment shall commence if and when the
Company or any other Pro-Dex Entity commences operation of the Business, and to
provide for certain aspects of their relationship during and after the period in
which Robertson is employed by the Company.


NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is expressly acknowledged by the Company and
Robertson, the Parties agree as follows:
 

Page 1 of 8

 

 

 
AGREEMENT


1.             Employment.


The Company hereby agrees to employ Robertson and Robertson hereby agrees to be
employed by the Company under the terms and conditions set forth in this
Agreement. The Parties agree that Robertson’s employment shall commence if and
when the Company or any other Pro-Dex Entity commences operation of the Business
(“Commencement Date”) and shall continue unless and until terminated pursuant to
Section 6 below. Notwithstanding the foregoing or anything else in this
Agreement to the contrary, except as set forth in Section 5, Robertson shall
have no claim against the Company or any other Pro-Dex Entity for any payments
under this Agreement if neither the Company nor any other Pro-Dex Entity
commences operation of the Business. Robertson understands and agrees that the
Company and/or one or more of the other Pro-Dex Entities may elect, in their
discretion, not to proceed with one or more of the transactions described in the
Recitals of this Agreement.


2.             Base Salary.


During the term of his employment, the Company agrees to pay Robertson a base
annual salary in consideration of the services provided by Robertson. The
Company agrees that the base salary initially be (i) $50,000.00 per year (the
“Base Amount”), plus (ii) a 7% commission on gross sales amounts actually
received by any Pro-Dex Entity, on a consolidated basis, from new part orders of
the Business obtained by Robertson after the Commencement Date (“Commissions”).
Commissions shall be reduced for any returns or refunds. For purposes of
clarity, Commission shall (a) only be based on sales of the Business’s products
and not on any other products or services of the Company or any other Pro-Dex
Entity and (b) not include proceeds or profit from the sale of equipment,
obsolete inventory or raw materials of the Business. Robertson’s salary shall
not be decreased without Robertson’s prior written consent.


3.             [Reserved].


4.             Shared Cash Flow.


Subject to the provisions of this Section 4 and Section 6, the Company agrees to
share Cash Flow with Robertson as follows:


a.           For purposes of this Section 4, “Cash Flow” is defined as any
excess cash flow from the sale of products of the Business that are distributed
to Pro-Dex from the Company (such distributions to be in the sole discretion of
the Company), excluding any deductions for costs and expenses accrued or
incurred by Pro-Dex Entities prior to the date of this Agreement. For purposes
of clarity, “Cash Flow” shall not include any cash flow from (i) any products or
services of the Company or any other Pro-Dex Entity other than from sale of
products of the Business or (ii) any sale of equipment, obsolete inventory or
raw materials of the Business.
 

Page 2 of 8

 

 



b.           The Company shall retain all of the first $50,000.00 in Cash Flow.


c.           After the Company has received $50,000.00 in Cash Flow, the Company
agrees to pay 50% of its ongoing Cash Flow (the “Initial Profit Sharing”) to
Robertson, with such payments to be calculated on a quarterly basis and paid to
Robertson within 20 days after the end of a calendar quarter, or according to
such other schedule as the Parties may agree to in writing. The Initial Profit
Sharing payments shall end after Robertson receives a total of $450,000.00 (the
“Initial Threshold”). The Company agrees to pay Robertson the Initial Profit
Sharing Payments up to the Initial Threshold according to the schedule agreed to
by the Parties, whenever the Cash Flow is earned, irrespective of whether
Robertson’s employment was terminated, voluntarily or involuntarily, for any
reason.


d.           Until such time as the Initial Threshold is achieved, the Company
shall deliver to Robertson, on a quarterly basis and within 20 days after the
end of a calendar quarter, or according to such other schedule as the Parties
may agree to in writing, the Company’s quarterly internal financial statements
certified by a manager of the Company (the “Financial Statements”). Robertson
agrees that the Financial Statements are confidential and shall be treated as
such in accordance with Section 8 of this Agreement.


5.             Ownership Change or Liquidation.


a.           In the event of an Ownership Change or Liquidation of the Company,
the Company agrees to pay Robertson the Liquidation Proceeds defined in
Subsection 5(c) of this Agreement, without regard to whether Robertson will be
or is employed by the Company, its acquirer, or any successor after the
Ownership Change.


b.           For purposes of this Section 5, “Ownership Change or Liquidation”
means (i) the acquisition by any person, entity, or group, other than Pro-Dex or
an affiliate of Pro-Dex, of a controlling interest in the Company; or (ii) the
consummation of a sale, liquidation, or other disposition of all or
substantially all of the assets of the Business other than to Pro-Dex or an
affiliate of Pro-Dex.


c.           For purposes of this Section 5, “Liquidation Proceeds” shall be
equal to 50% of any proceeds in excess of the greater of (i) $1,440,000.00 or
(ii) a 20% annualized return on $1,200,000 calculated from the date of this
Agreement received by any Pro-Dex Entity from the sale of a controlling interest
in the Company or from the sale, liquidation, or other disposition of all or
substantially all of the assets of the Business, provided that Robertson’s share
of any Liquidation Proceeds shall be capped at, and shall in no event exceed,
$170,000.


d.           The Company agrees to pay Robertson the Liquidation Proceeds at
irrespective of whether Robertson’s employment has been terminated, voluntarily
or involuntarily, for any reason.



Page 3 of 8

 

 

 
6.             Termination.


Robertson’s employment shall terminate under any of the following circumstances:


a.           By mutual agreement of the Parties.


b.          By either Party for any reason, without cause, upon not less than
fourteen (14) days prior written notice to the other Party.


c.           “For cause,” defined exclusively as (i) Robertson’s failure to
perform duties assigned to him; (ii) Robertson’s failure to faithfully or
diligently perform or comply with any provision of this Agreement; and (iii) the
conviction of Robertson of any crime punishable as a felony or involving immoral
conduct; provided, however, that the Company agrees to give Robertson at least
thirty (30) days prior written notice of any for-cause termination under
Subsections 6(c)(i) and agrees to rescind such notice if Robertson cures the
failures defined in the notice within such thirty (30) day period.


d.          Upon termination of employment under this Agreement, Robertson will
be entitled to his Final Pay through his separation date, and to any benefits
and reimbursement of expenses to which he may be entitled through his separation
date under the Company’s policies applicable to all employees. For the purpose
of this Section, “Final Pay” means the Base Amount due to Robertson through his
separation date, plus accrued Commissions on sales that have been contracted for
through his separation date. Nothing in the Section alters or limits Robertson’s
rights under Sections 4 and 5.


Notwithstanding anything to the contrary in this Section 6, if Robertson is
terminated by the Company other than for cause at any time prior to the one (1)
year anniversary of this Agreement, Robertson shall receive, within sixty (60)
days of such termination, a payment equal to the difference between $50,000 and
the Base Amount paid to Robertson prior to his separation date (the “Equalizing
Payment”). The Equalizing Payment shall be in addition to, and not in lieu of,
other amounts payable to Robertson under this Agreement. For clarity, the
Equalizing Payment shall not be payable if Robertson is terminated for cause, if
Robertson resigns or if Robertson’s employment ceases due to death or
disability.
 
7.             Return of Records.


Upon termination of employment, for whatever reason, or upon request by the
Company at any time, Robertson shall immediately return to the Company all
documents, records, and materials belonging and/or relating to the Pro-Dex
Entities, and all copies of such materials. Upon termination of employment, for
whatever reason, or upon request by the Company at any time, Robertson further
agrees to destroy such records maintained by Robertson on Robertson’s own
computer equipment.
 

Page 4 of 8

 

 



8.             Nondisclosure of Confidential Information.


Robertson acknowledges and agrees that the Company and other Pro-Dex Entities
have developed and continue to develop certain confidential, proprietary
information and trade secrets regarding its business, including but not limited
to marketing and business development plans and strategies, financial
information, information regarding employees, consultants and independent
contractors, computer software, hardware, systems and databases, and other
financial and operational information (collectively, “Confidential
Information”). Robertson acknowledges and agrees that Confidential Information
is a valuable business asset of the Company and other Pro-Dex Entities.
Robertson acknowledges and agrees that he will be granted access to Confidential
Information during his employment by the Company; that the unauthorized
disclosure of Confidential Information could damage or destroy its value and
significantly harm the Company’s and/or the other Pro-Dex Entities’ business;
and that the provisions of this Agreement are reasonably necessary to protect
the value of the Confidential Information.


Robertson agrees at all times, during the period of his employment and
thereafter, to keep Confidential Information confidential. Robertson further
agrees that he will not directly or indirectly use or disclose any Confidential
Information except in the course of performing his duties as an employee and
with the Company’s consent. Robertson also agrees to follow all Company and
Pro-Dex policies and regulations for the protection of Confidential Information,
and upon termination of his employment, or upon the Company’s prior request at
any time, to promptly deliver to the Company all documents, data, and other
Confidential Information disclosed during his employment, together with any
copies, disks, files, excerpts, or other reproductions.


For purposes of this Agreement, Confidential Information does not include the
following:


a.           Information that is or becomes generally available to the public in
a manner other than as a result of a disclosure by Robertson or by anyone to
whom Robertson transmits the information;


b.           Information that was made available to Robertson on a
non-confidential basis prior to its disclosure to Robertson by the Company or
any other Pro-Dex Entity; and


c.           Information that becomes available to Robertson on a
non-confidential basis from a source other than the Company or another Pro-Dex
Entity that is not bound by a confidentiality agreement or other obligation of
secrecy with respect to such information.


9.             Survival.


The Parties expressly agree that their rights and obligations under Sections 3,
4, 5, 6, 7 and 8 will survive any termination of Robertson’s employment.
 

Page 5 of 8

 

 



10.           Remedies.


The Parties recognize that money damages would not be an adequate remedy for
breach of Sections 3, 4, 5, 6, 7 and 8 of this Agreement, and agree that in the
event of breach of any of such covenants, the party seeking relief is entitled
to seek equitable relief, including, but not limited to, restraining orders,
injunctions, and an accounting, among other relief allowed by law.


11.           Adequacy of Consideration.


Robertson agrees that the Employer has provided him with fair and adequate
consideration, in the form of the compensation described herein, to support this
Agreement.


12.           Legality.


The parties covenant and agree that the provisions contained in this Agreement
are reasonable and are not known or believed to be in violation of any federal
or state law or regulation. In the event a court of law finds any provision to
be illegal or unenforceable, such court may modify such provision to make it
valid and enforceable. Such modification shall not affect the remainder of this
Agreement which shall continue at all times to be valid and enforceable.


13.           Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.


14.           Entire Agreement.


This Agreement embodies the entire agreement and understanding of the parties
and supersedes any and all prior agreements, arrangements and understandings
relative to the subject matter hereof. No amendment, no waiver of compliance
with any provision or conditions hereof, and no consent provided for herein will
be effective unless evidenced by an instrument in writing signed by both
parties.


15.           Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same Agreement. A facsimile or electronic copy of the signature page shall
constitute an original for all purposes.


16.           New-Hire Documents.


As a condition to Robertson’s employment with the Company or any compensation
payable hereunder, Robertson agrees to enter into Pro-Dex’s customary new-hire
documents applicable to all employees.
 

Page 6 of 8

 

 



16.           Public Disclosure.


Robertson acknowledges and agrees that Pro-Dex may publicly disclose this
Agreement and file a copy hereof with the Securities and Exchange Commission
(“SEC”) in accordance with Pro-Dex’s SEC disclosure obligations.
 
[Signatures on Following Page]
 

Page 7 of 8

 

 


IN WITNESS WHEREOF, the Parties have caused the execution of this Agreement as
of the day and year first above written.

                 
PRO-DEX RIVERSIDE, LLC
           
DATED:
   November 21, 2014  
By: 
  /s/ Harold A. Hurwitz                 Name:      Harold A. Hurwitz            
        Its:    President               DATED:    21 Nov 14   By:   /s/ Scott
Robertson       SCOTT C. ROBERTSON

 

Page 8 of 8

 